DALLAS, Circuit Judge.
The defendant below (plaintiff in error) presented 17 requests for charge, and the 13 errors alleged all relate to the disposition which was made of them. The learned judge, upon the conclusion of his general charge, which was, admittedly, faultless, said:
“I have been asked by defendant's counsel to answer certain points or prayers for instructions. Such as I affirm I will read to you; such as I refuse I will not read, but simply mark ‘Refused’; and such as I neither specifically affirm nor refuse are sufficiently covered by my general charge.”
This manner of dealing with the points was unobjectionable and judicious. The jurors might have been bewildered by uselessly reading to them a number of isolated propositions, and the effect of the connected presentation of the case which had been made might have been impaired by adding disjointed explanations in response to the points. The assignment of errors complains of the action of the court — First, in declining to separately answer certain of the points; and, second, in disaffirming certain others of them.
1. The specifications of the first class are overruled, for the reason that, upon examination of the points which they severally recite, we find that their respective subjects-matter had been, as the learned judge- said, already sufficiently covered.
“Perhaps some of the abstract propositions of the defendant's counsel contained in the instructions asked for, based on the facts assumed therein, if such facts were conceded or found in a special verdict, would be technically correct. But *129a judge is not bound to charge upon assumed fa,cts in the ipsissima verba of counsel, nor to give categorical answers to a judicial catechism based on such assumption. Such a course would often mislead the jury, instead of enlightening them, and is calculated rather to involve the case in the meslies of technicality than to promote the ends of law and justice. It belongs to the judicial office to exercise discretion as to the style and form in which to expound the law and comment upon the facts. If a judge states the law incorrectly, or refuse to state it at all, on a point material to ihe issue, the party aggrieved will be entitled to a new trial. But when he explains the whole law applicable to the case in hand,— as we think was done in this case, — he cannot be called upon to express it in the categorical form, based upon assumed facts, which counsel choose to present to him.” Continental Co. v. Stead, 95 U. S. 161.
2. The first request — for binding instructions — was, beyond question, properly denied. The other points which were refused all relate to a certain agreement in writing between the defendant company and the trolley company in whose car the plaintiff was a passenger when he received, in consequence of the collision of a train of the defendant with that car, the injury which was the basis of the action. The accident occurred at a grade crossing, the construction and care of which was the subject of the agreement referred to. By that agreement the trolley company, as between itself and the railroad company,'assumed certain obligations of care, which, in this instance, were not fulfilled, and which, it appears, were habitually disregarded. But it is a mistake to suppose that this contract between the two companies should have been regarded as controlling. The plaintiff’s action was not founded upon it, but upon the negligent conduct of the defendant’s servants, and to him it was responsible if their omission of due care, though in combination wi th a breach of contract by the trolley company, caused his injury. The true question, we repeat, was as to the fact of negligence by the defendant, and as to the decisive agency of such negligence in producing the hurt to the plaintiff. This issue was for determination, not by the terms of an agreement to which the plaintiff was not a party, but upon a,II the evidence in the cause; and as it was so submitted to the jury, with instructions in which there was no error, the judgment is affirmed.